DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 5-11 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected module and device, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2022-09-02.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harshberger et al. (US 5311397).

Regarding claim 1 Harshberger discloses:
An expandable host, comprising: 
a host casing (e.g. 20 Fig.1) having an opening (e.g. with arrow pointing into Fig.1); 
a host circuit board (e.g. 22, 132, 164 Fig.9) disposed in the host casing and having a slot disposed at the opening (e.g. 166 Fig.10); 
a computation unit (e.g. CMOS logic col 5 line 22) disposed on the host circuit board; and 
an electrical unit (e.g. 142 Fig.10) disposed in the host casing and electrically connected to the host circuit board (e.g. shown connecting via wires Fig.9).

Regarding claim 2 Harshberger discloses:
a guide portion disposed in the host casing (e.g. for 166 Fig.10), connected to the opening and extending toward the slot (shown e.g. Fig.10).

Regarding claim 3 Harshberger discloses:
wherein the slot comprises a first bus and a second bus (e.g. data bus from 132 to 166 and cable from 142 to 166 shown Fig.9), wherein one of the first bus and the second bus is electrically connected to the computation unit (e.g. shown Fig.9), and the other is electrically connected to the electrical unit (e.g. shown Fig.9), wherein the second bus is of a greater width than the first bus (e.g. shown Fig.9).

Regarding claim 4 Harshberger discloses:
wherein the computation unit is a central processing unit (e.g. described col 3 lines 24-25).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional references cited on the PTO-892 disclose/teach similar interconnectable housings for computing device(s) as those disclosed in the present application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERON S MILLISER whose telephone number is (571)270-1800. The examiner can normally be reached 9-6.
Examiner interviews are available via telephone.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THERON S MILLISER/            Examiner, Art Unit 2841                                                                                                                                                                                            

/ANTHONY M HAUGHTON/            Primary Examiner, Art Unit 2841